Title: From Alexander Hamilton to Abraham Ellery, 29 May 1799
From: Hamilton, Alexander
To: Ellery, Abraham R.


Sir
New York May 29. 1799

You having been appointed Assistant to the Adjutant General and he being at this time absent, I think it proper to indicate to you a general outline of the duties which you are to perform.
The duties of Adjutant General, who unites the capacity of Deputy Inspector General, are various and extensive. In the two characters he may be regarded as the Assistant of the Commander of the Army and of the Inspector General in whatever relates to the police, and tactics of the army.
He is to receive from the Commanding General and issue to the Army the general orders, for which purpose he is to attend the Commanding General dayly. He is to regulate the detail of officers and men for guards, fatigue service, commands &c. and to see that they are regularly furnished. All returns of the troops including those relating to the Inspectorship, and when the Pay Master General or his Deputy is not at head Quarters the Muster and Pay Rolls are to be made to him. From the returns of the troops which he receives he is from time to time to make out abstracts for the commander of the Army and the Secretary of War. For the present, a Monthly return for each will suffice. The returns relating to the Inspectorship are to be handed over to the Inspector-General with such remarks as may occur from an examination of them. The Muster and Pay Rolls must be transmitted to the accountant of the Department of War unless when the Pay Master General shall be at the seat of the Government in which case they must be sent to him.
Practice will point out better than a letter can define the modes of executing the duties of the Office.
To understand them perfectly it is essential to be well acquainted with the “Regulations for the Order and discipline of the army” established under the auspices of the Baron De Steuben during our Revolution War, “The Articles of War” and the “Rules and Regulations respecting the Recruiting service”
With great consideration   I am Sir   Yr Obed serv
Capt Abraham R ElleryAssistant to the Adjutant General
